Title: To James Madison from Joseph Warner Rose, 3 September 1807
From: Rose, Joseph Warner
To: Madison, James



Sir!
Antigua 3rd September 1807.

I have the honor of enclosing a return of American Vessels brought into this Port for adjudication from January 25th to July 25th as likewise a return of American Seamen detained on board His Majesty’s Ships, as far as I have been able to collect their names.  I beg leave to Inform you of the death of the late Lord Lavington Governor of the Leeward Islands on the 1st instant and that William Woodley Esqr: the elder Counsellor of the Island of Saint Christophers succeeded to the Government pro tempora.  I have also to communicate an Order of Admiral Sir Alexander Cochrane to the Officers under his Command to detain all French Passengers of every description found on board Neutral Vessels bound to and from the Island of Guadaloupe exclusively this measure is supposed to be in consequence of the detention of two British Officers from a Danish Vessel who were going from Saint Kitts for Barbados & by distress forced into Guadaloupe.  This Order having been given on so broad a scale I have had some difficulty in persuading His Majesty’s Officers that it could not be the intention of the Admiral to detain French Gentlemen who were naturalized Americans and who had Certificates signed by you.  I have however been so far successful as to procure the liberation of Messrs. Loigerot & Guffray who are Merchants carrying on Trade in New York and who had Certificates from you.  The late unpleasant Information received here of the Chesapeake and Leopard has caused some uneasiness to the Inhabitants and more particularly the Planters fearful that should a War take place their supplies of Flour, Corn & Lumber would be cut off which would materially injure them & the general Sentiments that prevail in this Island is rather to see the business amicably settled than to find themselves plunged (as it is termed) into an unnatural War.  I have the honor to be Sir! Your Obedient Servant

Joseph Warner Rose

